                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MARCELO SANDOVAL,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                     18-cv-857-wmc
LIEUTENANT JOHN DOE and
MR. TAIM,

                            Defendants.


       Pro se plaintiff Marcelo Sandoval filed this lawsuit in the Eastern District of

Wisconsin on February 21, 2018, bringing various claims against multiple defendants at

the Federal Correctional Institution in Oxford, Wisconsin (“FCI-Oxford”). On April 9,

2018, Magistrate Judge Nancy Joseph issued a screening order pursuant to 28 U.S.C.

§ 1915A, explaining that Sandoval’s allegations were insufficient to state a claim for relief,

and that he would need to file an amended complaint that corrected the deficiencies in the

original complaint. Sandoval filed his proposed amended complaint on September 24,

2018, and on October 18, 2018, this case was transferred to this court. (Dkt. ##11, 12.)

Sandoval’s proposed amended complaint is ready for screening as required by 28 U.S.C.

§ 1915A. After reviewing the complaint, the court concludes that his amended complaint

is subject to dismissal as well, but will give him one more opportunity to file a second

amended complaint that corrects the deficiencies described below.
                                   ALLEGATIONS OF FACT1

       While plaintiff Marcelo Sandoval is currently incarcerated at the Federal

Correctional Institution in Hazelton, West Virginia, the events comprising his claims took

place when he was incarcerated at FCI-Oxford in June of 2011. Sandoval is seeking leave

to proceed against two individuals that were working at FCI-Oxford at that time,

Lieutenant John Doe, and a teacher, Mr. Taim.

       In June of 2011, Sandoval apparently told Mr. Taim that he had information about

another inmate, and Mr. Taim told Sandoval he would “help him.”                      Mr. Taim sent

Sandoval to Lieutenant Doe so that Sandoval could provide Doe with information that

would be helpful to the government. Sandoval had a conversation with Doe, during which

Doe assured Sandoval that most of the inmates at FCI-Oxford had cooperated with the

government and that nothing would happen to him. After this conversation, Doe sent

Sandoval to the yard without taking any steps to protect him.

       After that meeting, Sandoval was apparently harassed and threatened by other

inmates, and eventually he was attacked, but Sandoval does not allege exactly when the

attack occurred.     Sandoval suffered a broken nose from the attack that has left him

disfigured. He also alleges that he suffers arthritis as a result of the attack.



                                             OPINION

       The court understands plaintiff to be pursuing this lawsuit under Bivens v. Six



1
 In addressing a pro se litigant’s complaint, the court must read the allegations generously, resolving
ambiguities and drawing reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519,
520 (1972).


                                                  2
Unknown Named Agents of Federal Bureau of Narcotic, 403 U.S. 388 (1971), in which the

Supreme Court “recognized an implied cause of action for damages against federal officers

to redress a constitutional violation . . . .” Engel v. Buchan, 710 F.3d 698, 703 (7th Cir.

2013). In particular, plaintiff is seeking to proceed on an Eighth Amendment failure to

protect claim. The Eighth Amendment requires prison officials to ensure that “reasonable

measures” are taken to guarantee inmate safety and prevent harm. Farmer v. Brennan, 511

U.S. 825, 832 (1994). A prisoner may prevail on such a claim by alleging that (1) he faced

a “substantial risk of serious harm” and (2) the identified prison officials acted with

“deliberate indifference” toward that risk. Id. at 834.

       Plaintiff may not proceed at this time because his allegations fail to meet the

requirements of Federal Rule of Civil Procedure 8. Rule 8(a) requires a “‘short and plain

statement of the claim’ sufficient to notify the defendants of the allegations against them

and enable them to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).

Dismissal is proper “if the complaint fails to set forth ‘enough facts to state a claim to relief

that is plausible on its face.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616,

625 (7th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Plaintiff’s sparse and imprecise allegations in his proposed amended complaint do

not support a failure to protect claim against either defendant. In particular, wholly absent

from his amended complaint is any allegation that plaintiff informed either Lieutenant

John Doe or Mr. Taim that other inmates had been threatening him after plaintiff met with

Doe. Accordingly, it would be unreasonable to infer that either defendant even knew that

plaintiff was facing a risk of harm prior to his assault, much less that either of them acted


                                                3
with deliberate indifference to such a risk.

       However, out of deference to plaintiff’s pro se status, before dismissing plaintiff’s

amended complaint, the court will give plaintiff the opportunity to amend his complaint

again to include more specific information about his conversation with Doe and/or his

belief that the defendants failed to protect him from harm. If plaintiff submits a proposed

amended complaint no later than May 15, 2019, the court will take it under advisement

for screening pursuant to 28 U.S.C. § 1915(e)(2). In preparing his amended complaint,

plaintiff should take care to provide specific information about what he told Doe during

their June 2011 meeting, when he informed both Doe and Taim that he was being

threatened by other inmates, and when exactly he was attacked. Plaintiff should use the

legal standards set forth above as guidelines. Further, plaintiff should draft it as if he is

telling a story to someone who knows nothing about his situation. This means that he

should explain: (1) what happened to make him believe he has a legal claim; (2) when it

happened; (3) who did it; (4) why; and (5) how the court can assist him in relation to those

events. Plaintiff should set forth his allegations in separate, numbered paragraphs using

short and plain statements. After he finishes drafting his second amended complaint, he

should review it and consider whether it could be understood by someone who is not

familiar with the facts of his case. If not, he should make necessary changes.




                                          ORDER

       IT IS ORDERED that:

       1.     Plaintiff Marcelo Sandoval may have until May 15, 2019, to amend his
              complaint to address the deficiencies described above.
                                               4
2.    If Sandoval does not file an amended complaint as directed, this case will be
      closed without further notice. Any amended complaint will be screened in
      accordance with 28 U.S.C. § 1915(e)(2). If the amended complaint fails to
      comply with this order, the court will dismiss the complaint and this action
      pursuant to Fed. R. Civ. P. 41(b).


Entered this 24th day of April, 2019.

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                        5
